DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/21 has been entered.
Response to Arguments
Applicant's arguments filed 9/13/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that Notarpietro does not teach a lighting element inside a base element, however, Trier demonstrates a lighting element that is inside of a base element (14b) and not the cover layer [Fig 5]. Applicant argues that Boppart would encourage one of ordinary skill in the art to embed the lighting element within the cover layer and disclosed no feed channels. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The feed channels of through which transparent cover layer was injected is already taught within the Notarpietro reference, Boppart teaches that lighting elements can transmit light through this channel and cover layer even at large distances without a direct path and through a top layer of the component[0083-0085, Fig 10, 11]. This suggests the opposite of applicant’s allegation that the lighting element must be embedded in the cover layer and clearly demonstrates that light can be transmitted from the other side of an opaque substance and need not be directly located o transmit the light. As Notarpietro already taught the clear cover layer that occupies through the feed channels, the combination of the 2 references clearly suggests transmitting light through the clear material.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of the lighting element arranged inside the base element must be shown or the feature(s) canceled from the claim(s). The examiner notes that Fig 6 portrays the lightning element outside of base element 1. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which against having the cover layer be under the electronic unit [0080]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 12, 15, 17, 18, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Notarpietro (WO 98/23432) in view of Ishitoya (US 5804292), Augener (EP 2684744), Boppart (US 2015/0356895), and Trier (US 2013/0101799).
As to claim 1, Notarpietro teaches a method for automotive applications [page 1 line 4-8] for producing a component with a base element (1, 19), which has a front side front side delimited by an outer rim, a rear side and one or more side surfaces [Fig 1-5] which interconnect the front side and the rear side, and with a cover layer, formed from a lacquer (17), which is injection molded on the base element, wherein the lacquer [page 3 line 25-31], during the injection molding, is directed through one or more feed channels (10) which extend continuously through the base element toward the front side and/or toward one or more of the side surfaces, and wherein the lacquer, during the injection molding, is flooded over the main surface [page 3 line 20-25, Fig 1-5]. Notarpietro teaches the component also has an add-on part (9) which covers at least a part of the front side and/or side surface, and which during the injection molding is in contact with the lacquer and consequently is connected to the cover layer [page 3 
Notarpietro does not explicitly state the side surfaces are covered.
Ishitoya teaches a method of making automotive trim [Abstract, col 1 line 5-10] wherein the polymer melt hardening layer is applied over the front and side surfaces [Fig 4, 8, 9, 11, col 4 line 5-25, col 5 line 59-62] as this created an integrated multicomponent part with a long term bonding effect without the use of adhesive [col 1 line 55-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and had the side surfaces be covered by the coating layer, as suggested by Ishitoya, in order to create a long term bonding effect without the use of adhesive.
Notarpietro does not explicitly state that the add on part is an electronic unit. 
Augener teaches a decorative panel for a vehicle [0001] wherein an add on part such as foil or electronic component is incorporated into the component in order to impart aesthetic or functional qualities to the decorative element [0061-0066]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and made the add on part being an electronic component, as suggested by Augener, in order to give the decorative part desired functional or aesthetic qualities. 
Notarpietro does not explicitly state at least one lighting element is provided inside the base element in order to illuminate the component through the feed channels and the lighting element.
Trier teaches a method of producing a decorative panel in an automobile by injection molding [0001-0003, 0006] wherein a cover layer (14a) covers a lighting element (35, 36) that is inside the base element (14b) [Fig 5] so as to incorporate the part during molding [Fig 2,3, 0048, 0061, 0067] and project light to illuminate a pattern [0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Notarpietro and made the add-on part be placed such that the cover layer is in between the part and the base component, as suggested by Trier, as this had proven successful at incorporating the part into the component during molding. 
Boppart teaches a vehicle display wherein a lighting element is provided on the opposite side of openings in the base part in order to make a design element viewable even in darkness [Abstract, 0008-0010, 0028, 0073, 0075, 0076, Fig 8-11]. The cover layer is a diffuser which allows light to be transmitted throughout the layer and allows the light source to be arranged at a distance from where it is output without a direct path [0083-0085, Fig 10, 11]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and included at least one lighting element is provided in order to illuminate the component through the feed channels, as suggested by Boppart, in order to illuminate a design part even in darkness even when the light source is provided at a distance without a direct path. 
As to claim 2, Notarpietro does not explicitly state the lacquer, during the injection molding, is flooded over and beyond the outer rim of the front side.  
Ishitoya teaches a method of making automotive trim [Abstract, col 1 line 5-10] wherein the polymer melt hardening layer is applied over the front and the lacquer, during the injection molding, is flooded over and beyond the outer rim of the front side to cover the side surfaces [Fig 4, 8, 9, 11, col 4 line 5-25, col 5 line 59-62] as this created an integrated multicomponent part with a long term bonding effect without the use of adhesive [col 1 line 55-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and the lacquer, during the injection molding, is flooded over and beyond the outer rim of the front side, as suggested by Ishitoya, in order to create a long term bonding effect without the use of adhesive. 
As to claim 3, Notarpietro teaches the lacquer has a viscosity in the range of below 1000 mPa*s, measured at 50C, as viscosity decreases at higher temperatures this would be lower at 65C [Page 14 line 5-10].  
As to claim 4, Notarpietro does not explicitly state the base element has at least one rear edge at which the rear side and the side surface, or side surfaces, meet each other, and wherein the lacquer, during the injection molding, floods over a part of the side surfaces up to this rear edge so that the cover 
Ishitoya teaches a method of making automotive trim [Abstract, col 1 line 5-10] wherein the polymer melt hardening layer is applied over the front and the lacquer, during the injection molding, is flooded over and beyond the outer rim of the front side to cover the side surfaces to the rear edge [Fig 4, 8, 9, 11, col 4 line 5-25, col 5 line 59-62] as this created an integrated multicomponent part with a long term bonding effect without the use of adhesive [col 1 line 55-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and the lacquer, during the injection molding, floods over a part of the side surfaces up to this rear edge so that the cover layer completely covers the corresponding part of the side surfaces from the front side up to the rear edge, as suggested by Ishitoya, in order to create a long term bonding effect without the use of adhesive. 
As to claim 11, Notarpietro teaches the add-on part is arranged between the base element and the cover layer [page 3 line 20-31, Fig 1-5].
As to claim 12, Notarpietro teaches the base element has at least one forward projecting baffle wall (4) in the region of its front side in order to protect the add-on part during the injection molding [Page 3 line 10-15, page 6 line 1-12 Fig 1-5].  
As to claim 15, Notarpietro does not explicitly state cover layer is arranged between the base element and the add-on part.  
Trier teaches a method of producing a decorative panel in an automobile by injection molding [0001-0003, 0006] wherein a cover layer (14) is injected between a body component and an add on part (35, 36) so as to incorporate the part during molding [Fig 2,3, 0048, 0061, 0067]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Notarpietro and made the add-on part be placed such that the cover layer is in between the part and the base component, as suggested by Trier, as this had proven successful at incorporating the part into the component during molding. 
As to claim 17, Notarpietro teaches the front side of the base element has local elevations and/or recesses (4) [Page 3 line 10-15, page 6 line 1-12, Fig 1-5]. 
As to claim 18, Notarpietro teaches the component is intended for the automobile industry [page 1 line 4-8].
As to claim 20, Notarpietro teaches the rigid substrate (1) is formed of metal and therefore opaque [col 5 line 24-30].
As to claim 21, Notarpietro teaches the lacquer that forms at least partially the translucent cover layer is also arranged inside one of more feed channels the lacquer [page 3 line 20-31, Fig 3].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Notarpietro (WO 98/23432) in view of Ishitoya (US 5804292) and Augener (EP 2684744), as applied to claims 1-5, 10-12, 17, 18, 20, 21 and in further view of Wani (US 2004/0209032).
As to claim 13, Notarpietro teaches the feed channels extends/extend through the add-on part so that the lacquer, during the injection molding, is directed through the add-on part toward the front side and/or side surface.  
Wani teaches a method of making a decorative article wherein the resin forming the covering layer (30) is directed through the add on part (10) [Fig 1, 5, 0016, 0033] and the layers are firmly bonded [Abstract, 0001, 0010, 0016, 0024] and allows for improved impingement that reduced the chance of stripping [0037-0039, 0056]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and had the resin feed channels extend through the add-on part, as suggested by Wani, in order to firmly bond the layers and avoid deleterious stripping on the part.
Claim 5, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Notarpietro (WO 98/23432) in view of Ishitoya (US 5804292), and Trier (US 2013/0101799).
As to claim 22, Notarpietro teaches a method for automotive applications [page 1 line 4-8] for producing a component with a base element (1, 19), which has a front side front side delimited by an outer rim, a rear side and one or more side surfaces [Fig 1-5] which interconnect the front side and the rear side, and with a cover layer, formed from a lacquer (17), which is injection molded on the base element, wherein the lacquer [page 3 line 25-31], during the injection molding, is directed through one or 
Notarpietro does not explicitly state the side surfaces are covered.
Ishitoya teaches a method of making automotive trim [Abstract, col 1 line 5-10] wherein the polymer melt hardening layer is applied over the front and side surfaces [Fig 4, 8, 9, 11, col 4 line 5-25, col 5 line 59-62] as this created an integrated multicomponent part with a long term bonding effect without the use of adhesive [col 1 line 55-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and had the side surfaces be covered by the coating layer, as suggested by Ishitoya, in order to create a long term bonding effect without the use of adhesive.
Notarpietro does not explicitly state at least one lighting element is provided inside the base element in order to illuminate the component through the feed channels and the lighting element.
Trier teaches a method of producing a decorative panel in an automobile by injection molding [0001-0003, 0006] wherein a cover layer (14a) covers a lighting element (35, 36) that is inside the base element (14b) [Fig 5] so as to incorporate the part during molding [Fig 2,3, 0048, 0061, 0067] and project light to illuminate a pattern [0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Notarpietro and made the add-on part be placed such that the cover layer is in between the part and the base component, as suggested by Trier, as this had proven successful at incorporating the part into the component during molding. 
As to claim 5, Notarpietro teaches the cover layer (17) is at least partially translucent [Abstract, Page 3 line 25-31].  
As to claim 23, Notarpietro teaches the component also has an add-on part (9) which covers at least a part of the front side and/or side surface, and which during the injection molding is in contact with the lacquer and consequently is connected to the cover layer [page 3 line 20-31, Fig 1-5].
Claim 6, 7, 9, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Notarpietro (WO 98/23432) in view of Ishitoya (US 5804292) and Trier (US 2013/0101799), as applied to claims 5, 22, 23, and in further view of Boppart (US 2015/0356895).
As to claim 6, Notarpietro does not explicitly state at least one lighting element is provided in order to illuminate the component through the feed channels.
Boppart teaches a vehicle display wherein a lighting element is provided on the opposite side of openings in the base part in order to make a design element viewable even in darkness [Abstract, 0008-0010, 0028, 0073, 0075, 0076, Fig 8-11]. The cover layer is a diffuser which allows light to be transmitted throughout the layer and allows the light source to be arranged at a distance from where it is output [0083-0085, Fig 10, 11]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and included at least one lighting element is provided in order to illuminate the component through the feed channels, as suggested by Boppart, in order to illuminate a design part even in darkness even when the light source is provided at a distance without a direct path.
As to claim 7, Notarpietro does not explicitly state the cover layer forms a diffuser.  
Boppart teaches a vehicle display wherein a lighting element is provided on the opposite side of openings in the base part in order to make a design element viewable even in darkness [Abstract, 0008-0010, 0028, 0073, 0075, 0076, Fig 8-11]. The cover layer is a diffuser which allows light to be transmitted throughout the layer and allows the light source to be arranged at a distance from where it is output[0083-0085, Fig 10, 11]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and had the covering layer form a diffuser, as suggested by Boppart, in order to illuminate a design part even in darkness, transmit the light throughout the cover layer, and arrange the light source at a distance without a direct path.
As to claim 9, Notarpietro teaches during the injection molding a projection, which in each case protrudes relative to the rear side of the base element, is formed in the region(s) of the feed channel(s) (10) Fig 1-5], but does not explicitly state that this/these projection(s) serves/serve as a light conductor in the component in order to conduct light to the front side and/or side surface.  
Boppart teaches a vehicle display wherein a lighting element is provided on the opposite side of openings in the base part in order to make a design element viewable even in darkness [Abstract, 0008-0010, 0028, 0073, 0075, 0076, Fig 8-11]. The cover layer is a diffuser which allows light to be transmitted throughout the layer and allows the light source to be arranged at a distance from the channels [0083-0085, Fig 10, 11]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and included at least one lighting element is provided in order to have the cover layer material operate as a light conductor, as suggested by Boppart, in order to illuminate a design part even in darkness, transmit the light throughout the cover layer, and arrange the light source at a distance without a direct path. 
As to claim 25, Notarpietro teaches the rigid substrate (1) is formed of metal and is therefore opaque [col 5 line 24-30].
As to claim 26, Notarpietro does not explicitly state at least one lighting element is provided inside the base element in order to illuminate the component through the feed channels and the lighting element.
Trier teaches a method of producing a decorative panel in an automobile by injection molding [0001-0003, 0006] wherein a cover layer (14a) covers a lighting element (35, 36) that is inside the base element (14b) [Fig 5] so as to incorporate the part during molding [Fig 2,3, 0048, 0061, 0067] and project light to illuminate a pattern [0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Notarpietro and made the add-on part be placed such that the cover layer is in between the part and the base component, as suggested by Trier, as this had proven successful at incorporating the part into the component during molding. 
Boppart teaches a vehicle display wherein a lighting element is provided on the opposite side of openings in the base part in order to make a design element viewable even in darkness [Abstract, 0008-0010, 0028, 0073, 0075, 0076, Fig 8-11]. The cover layer is a diffuser which allows light to be transmitted throughout the layer and allows the light source to be arranged at a distance from where it is output [0083-0085, Fig 10, 11]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and included at least one lighting element is provided in order to illuminate the component through the feed channels, as suggested by Boppart, in order to illuminate a design part even in darkness even when the light source is provided at a distance without a direct path. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Notarpietro (WO 98/23432) in view of Ishitoya (US 5804292) and Trier (US 2013/0101799), as applied to claims 5, 22, 23 above, and in further view of Rosato (Injection Molding Handbook).
As to claim 8, Notarpietro a plurality of feed channels is provided which each have an opening (10) [page 3 line 25-31, Abstract], but does not explicitly state that the largest possible inner circle of a respective opening has a diameter of between 0.2 and 5 mm, and wherein the center points of the inner circles of have a mutual distance of at least 0.4 mm.  
Rosato teaches methods for injection molding and demonstrates that sprue/gate diameter influence cycle time and mold temperature [Page 262, 263, 264] and that gate spacing influences fluid flow throughout the cavity and proper spacing is required for rapid and uniform filling [Page 277, 278, Fig 4-54]. Thus, both opening diameter and spacing of the diameters are results effective variables. It is well settled that the determination of the optimum value of a result effective variable is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the opening has a diameter of between 0.2 and 5 mm, and wherein the center points of the inner circles of have a mutual distance of at least 0.4 mm, as suggested by Rosato, in order to optimize mold temperature, cycle time, and flow uniformity. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Notarpietro (WO 98/23432) in view of Ishitoya (US 5804292), and Trier (US 2013/0101799), as applied to claims 5, 22, 23 above, and in further view of Augener (EP 2684744).
As to claim 24, Notarpietro does not explicitly state that the add on part is an electronic unit. 
Augener teaches a decorative panel for a vehicle [0001] wherein an add on part such as foil or electronic component is incorporated into the component in order to impart aesthetic or functional qualities to the decorative element [0061-0066]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Notarpietro and made the add on part being an electronic component, as suggested by Augener, in order to give the decorative part desired functional or aesthetic qualities. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMAND MELENDEZ/Examiner, Art Unit 1742